Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-614
                     Lower Tribunal No. F10-27158C
                          ________________

                             Gerson Juarez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                               Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Richard Hersch, Judge.

     Gerson Juarez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.